Citation Nr: 0727185	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This appeal arose before the Board of Veterans' Appeals 
(Board) from March 2004 and January 2006 rating decisions of 
the Department of Veterans' Affairs (VA), Regional Office 
(RO).  The former decision denied entitlement to service 
connection for tinnitus.  The latter decision found that no 
new and material evidence had been submitted to reopen the 
claims for service connection for a back disorder, a 
bilateral hearing loss, and residuals of a head injury; and 
also denied entitlement to service connection for the 
residuals of exposure to asbestos.  In May 2007, the veteran 
testified before the undersigned at a Travel Board hearing 
conducted at the RO.  A transcript of the hearing has been 
placed in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's VA treatment records contain a reference to the 
veteran's having received Social Security Administration 
(SSA) Disability benefits in 1998.  However, a review of the 
record indicates that no attempt has been made to obtain 
these records.  The United States Court of Appeals for 
Veterans Claims (CAVC) has emphasized the need to obtain SSA 
medical records in cases involving VA claims.  See Murincsak 
v. Derwinski, 2 Vet. App. 363-371-2 (1992).  

The record also indicates that the veteran received Workers' 
Compensation benefits for a low back injury sustained at 
work.  During his May 2007 hearing, he stated that the 
records held by the attorney who handled his Workers' 
Compensation claim should contain medical records pertinent 
to his claim.  Specifically, he stated that a physician had 
stated at that time that his back injury had aggravated a 
condition which had already existed.  These records could be 
relevant to his claim; therefore, an attempt should be made 
to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that they 
provide copies of the records relied upon 
in awarding the veteran disability 
benefits in 1998.  A copy of the 
Administrative Law Judge's decision, if 
any, must also be obtained and associated 
with the claims folder.  All efforts to 
obtain these records must be documented 
for the claims folder.  If there are no 
records available, it must be so stated, 
in writing, for inclusion in the claims 
folder.

2.  Contact the veteran and request that 
he provide authorization for release of 
those records held by the Larrimer and 
Larrimer Law Firm in Columbus, Ohio, 
relating to his Workers' Compensation 
claim.  All efforts to obtain these 
records must be documented for the claims 
folder.  If there are no records 
available, it must be so stated, in 
writing, for inclusion in the claims 
folder.

3.  Once the above-requested development 
has been completed, the veteran's claims 
for entitlement to service connection for 
residuals of exposure to asbestos, service 
connection for tinnitus, whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a low back disorder, 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for the residuals of a head 
injury, and whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
bilateral hearing loss disability must be 
readjudicated.  If any of the decisions 
remain adverse to the appellant, the 
veteran and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case must then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

